Citation Nr: 1220692	
Decision Date: 06/13/12    Archive Date: 06/22/12

DOCKET NO.  04-22 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for dermatochalasis and blepharoptosis of the upper eyelids. 

2. Entitlement to service connection for blepharitis of the eyelids. 

3. Entitlement to service connection for glaucoma. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran retired in April 1999, with more than 24 years of active duty service.

These matters come before the Board of Veterans' Appeals  (Board) from a January 2004 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) located in Waco, Texas.  

The issues on appeal were previously before the Board in June 2006 and March 2010, and were on each occasion remanded for the purpose of affording the Veteran a VA examination with a medical opinion that was to address the medical matters presented by this appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a May 2012 brief on appeal (see Informal Hearing Presentation), the Veteran's representative brought the attention of the Board to evidentiary defects relating to the most recent medical examination conducted by VA that addressed the current issues on appeal.  The examination in question was conducted in December 2011.  The Board has considered the contentions of the Veteran's representative and, upon reviewing the Veteran's claims file and the pertinent medical examination, as well as other pertinent evidence associated with the record, finds that the representative's contentions raise valid concerns regarding the adequacy of the evidence and that a remand to implement corrective actions to repair these procedural and evidentiary defects is warranted.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).




Specifically, with regard to the claims for service connection now before the Board for appellate consideration, the Board observes that, pursuant to its March 2010 Remand, the following development was requested:

1.  The Veteran should be afforded a VA eye examination to determine the nature and etiology of all current disabilities.  All necessary tests should be performed.  The eye examiner should provide an opinion as to whether the Veteran has any eye disability that is related to service, to include dermatochalasis and blepharoptosis of the upper eyelids, blepharitis of the eyelids, and glaucoma.  A rationale for all opinions expressed should be provided.  The claims folder should be made available to the examiner in conjunction with the examination.

This posed medical-question development followed the Board's noting in March 2010 that while the Veteran was afforded VA eye examinations in April 2007 and May 2008, which observes the Board were each conducted by the same VA physician, the examiner did not supply a rationale for the opinions expressed.  Further, it was noted that as concerning the issues of entitlement to service connection for dermatochalasis and blepharoptosis of the upper eyelids, and entitlement to service connection for blepharitis of the eyelids, the Board observed that no clinical findings from the April 2007 or May 2008 VA examinations were found related to those disabilities.  As for the issue of entitlement to service connection for glaucoma, the Board noted in March 2010 that the May 2008 VA examiner supplied a diagnosis of glaucoma but did not provide an opinion of etiology. 

The Board also, in its March 2010 Remand, observed that the Veteran underwent a VA eye examination in September 2003, at which time the examiner noted impressions of optic nerve cupping, both eyes, as well as upper eyelid dermatochalasis.  The examiner stated that the etiology of the optic nerve cupping was unknown, and further noted that "optic nerve cupping was apparently diagnosed" during service.  The examiner noted, however, that the service treatment records were not available for review.  The September 2003 VA examiner also stated that there was evidence of bilateral dermatochalasis of the upper eyelids on examination, but that he was unable to determine whether the condition was shown in service.

Also, and of significant note, review of the Veteran's service treatment records (including those dated in October 1992 and September 1995) contain notations of "glaucoma suspect," and based on the comments concerning these issues made by the February 2003 VA examiner, and based on the inadequacy of the April 2007 and May 2008 VA examinations, the Board found in March 2010 that a VA examination should be scheduled to address the matters presented on the merits by this appeal.

This examination was conducted in March 2010.  The VA physician who conducted the examination reported that, by history, the Veteran had reported that he may have glaucoma, complaining of a feeling of pressure in his eyes for quite a number of months.  Following examining the Veteran, the physician noted that an opinion was being sought to ascertain "whether or not this patient has evidence of glaucoma."  He commented that the Veteran had "evidence of glaucoma based on an increasing cup/disc ration and elevated pressures."  This opinion was flawed, in that it did not supply an adequate answer to the question posed in the Board's March 2010 Remand, namely, to include a "rationale"; it did also not address the remaining eye disorder-related claims for which the Veteran is also seeking to be service connected, namely, dermatochalasis and blepharoptosis of the upper eyelids and blepharitis of the eyelids.  As a result, an addendum opinion was sought.

The examiner who conducted the March 2010 VA eye examination, as part of a July 2011 addendum, commented as follows:  "C-File reviewed.  Dermatochalasis, blepharoptosis, blepharitis, glaucoma, NOT related to military service."  Again, this addendum clearly lacked the requisite rationale.  



As a result, VA determined in November 2011 that a new VA examination needed to be conducted, so that a sufficient opinion could be obtained concerning the Veteran's claim seeking service connection for glaucoma, as well as so medical findings, to include an opinion, could be obtained pertaining to the service connection claims for other eye conditions (dermatochalasis and blepharoptosis of the upper eyelids, and blepharitis of the eyelids).  This ordered VA examination was conducted in December 2011.

Review of the December 2011 VA eye examination report, conducted by the same VA physician who conducted the April 2007, May 2008, and March 2010 examinations (with the July 2011 addendum), shows that the Veteran provided a history of having been treated for primary open angle glaucoma for about two years.  Examination showed dermatochalasis of the upper eyelids.  The examiner diagnosed primary open angle glaucoma for approximately two years.  He added that this was not related to military service.  Also diagnosed was dermatochalasis.  The examiner commented that dermatochalasis was a skin redundancy and loss of elasticity, a function of aging and very common; he added that it was not related to the Veteran's military service.  The examiner also commented that the Veteran did not have blepharitis.

The Board finds that the December 2011 VA nexus opinion, in its current state, is defective as it was not formulated within the context of a review of those clinical records pertaining to the medical condition of the Veteran's eyes during service.  (See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007):  An opinion is considered adequate when it is based on consideration of an appellant's prior medical history and examinations and describes the disability in sufficient detail so that the Board's evaluation of the claimed disability is a fully informed one.)  Therefore, to correct this defect, the case should be remanded so that an addendum opinion may be obtained, which should address whether it is at least as likely as not that the Veteran's claimed eye disorders -- dermatochalasis and blepharoptosis of the upper eyelids, blepharitis of the eyelids, and glaucoma -- are related to active service, based on a review of the Veteran's complete claims file, including the service treatment records.  Although the addendum opinion should ideally be provided by the same VA examiner who provided the December 2011 nexus opinion, this is not a requirement and an addendum by the appropriate medical specialist is sufficient to satisfy the intentions of the Board in this remand.  (See Stegall v. West, 11 Vet. App. 268 (1998):  A remand by the Board confers on a veteran or other claimant the right to VA compliance with the remand order and imposes on the Secretary of VA a concomitant duty to ensure compliance with the terms of such an order.  See also Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

With regard to the claim for service connection for dermatochalasis and blepharoptosis of the upper eyelids, the Board observes that the December 2011 VA medical examination addressing this claim essentially found this disorder to be a common function of aging, and therefore not related to the Veteran's military service.  However, the Board notes that the Veteran's service treatment records reflect that the Veteran was treated on more than one occasion for eye-related complaints, the examiner still failed to provide a nexus opinion addressing the likelihood that the diagnosed dermatochalasis and blepharoptosis of the upper eyelids was in any way casually related to the in-service eye problems manifested by the Veteran.  Stefl.  

With regard to the claim for service connection for blepharitis of the eyelids, the December 2011 VA examiner essentially noted that the Veteran did not have blepharitis at the time of the examination [and thus, while not stated, no basis to link any blepharitis of the eyelids to the Veteran's period of military service].  However, the Board notes that this same examiner seemed to provide a diagnosis of blepharitis as part of his supplied July 2011 VA examination addendum.  Although no diagnosis of blepharitis was shown in December 2011, the examiner still failed to provide a nexus opinion addressing the likelihood that any active blepharitis occurring during the period of the claim was associated with service, as the requirement of the existence of a current disability for service connection claims is satisfied when a claimant has the disability at the time he files his claim or during the pendency of that claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).


Finally, as to the instant claim seeking service connection for glaucoma, the VA physician in December 2011 opined that while the Veteran had primary open angle glaucoma for approximately two years, this was not related to military service.  Again, this supplied opinion is inadequate.  Stefl.  The physician, however, in failing to comment on the fact that glaucoma was "suspected" during the Veteran's military service, that the Veteran presently had glaucoma, also did not comment as to whether the currently manifested glaucoma was related to the in-service finding of suspected glaucoma.  

Therefore, to rectify the above-cited evidentiary defects, the case should be remanded for a new VA opinion concerning the etiology of the Veteran's claimed eye and eyelid disorders, based on a complete review of his claims file.  The examiner should not only provide a nexus opinion addressing the likelihood of a relationship between the Veteran's military service and any eye and/or eyelid disorder diagnosed, but also provide an opinion addressing the likelihood of a relationship between the Veteran's military service and those eye and/or eyelid disorders diagnosed during the pendency of the appeal and demonstrated in the clinical records for the period from May 1999 to the present.

Accordingly, in view of the foregoing discussion, the case is REMANDED to the RO via the AMC for the following action: 
1.  With respect to the claims for service connection for dermatochalasis and blepharoptosis of the upper eyelids, blepharitis of the eyelids, and glaucoma, the RO/AMC should arrange so that the Veteran's claims file should be reviewed in its entirety by a VA examiner, preferably the one who conducted the December 2011 examination, but otherwise by an appropriately qualified clinical specialist, in order to determine the nature, severity and etiology of any diagnosed eye disorder(s), to include dated at any time during the instant appeal period (commencing in May 1999).  McLain.  All pertinent symptomatology and findings should be reported in detail.

Based on a review of the claims file, the examiner should express an opinion as to the following: 

Is it at least as likely as not (i.e., there is a 50 percent or greater probability) that any eye and/or eyelid disorder diagnosed at any time during the instant appeal period (commencing in May 1999) had its onset during service; or, was such a disorder caused by any incident or event that occurred during service.

The examiner is advised the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of the medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship; "less likely" weights against a causal relationship.

The examiner is requested to answer the question posed with use of the "as likely," "more likely," or "less likely" language.

A clear rationale for all opinions is necessary - to include providing citations to pertinent factual findings and in-service medical history --  and a discussion of the medical principles involved would be of considerable assistance to the Board.  In addition, the examiner must explain the basis for any and all provided opinions.  

2.  The RO/AMC should ensure that the requested action has been accomplished (to the extent possible) in compliance with this REMAND.  If the ordered action is determined to have not been undertaken or to have been taken in a deficient manner, appropriate corrective action must be taken.  See Stegall v. West, 11 Vet. App. 268 (1998).

3.  Following completion of all indicated development, the RO/AMC should readjudicate the issues on appeal in light of all the evidence of record.  If any benefit sought on appeal, in any respect, remains denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) which includes a summary of any additional evidence submitted, applicable laws and regulations, and the reasons for the decision.  They should then be afforded an applicable time to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


